Order filed October 4, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00452-CR
                                  ____________

                  RYAN ANTONIO MATTHEWS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 73841

                                    ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 248, a
DVD.
      The clerk of the 239th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 248, a DVD, on or before October 14, 2016.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 248, a DVD, to
the clerk of the 239th District Court.



                                              PER CURIAM